Citation Nr: 9920112	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to May 
1956, and from August 1958 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a right eye injury.  

This matter was previously before the Board in December 1997 
and in September 1998, wherein the Board remanded the matter 
for additional development.  The additional development 
having been completed, the case has returned to the Board for 
review.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent evidence of record which tends to 
show that the current right eye disability is of service 
origin or was aggravated by service.


CONCLUSION OF LAW

The claim for entitlement to service connection for residuals 
of a right eye injury is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for residuals of a right eye injury.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Thus, in order for a 
service connection claim to be well grounded, there must be 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

The complete service medical records have not been furnished 
by the appropriate service department.  In this regard, the 
RO has unsuccessfully attempted on several occasions to 
obtain additional service medical records and records from 
alternate sources. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).

A veteran who serviced during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service. Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service. This included medical facts and 
principles, which may be considered to determine whether the 
increase is due to the natural progress of the condition. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

The veteran contends that he incurred an injury to his right 
eye in the spring of 1956 during basic training at Paris 
Island, South Carolina.  He asserts that he has sustained a 
loss of visual acuity in the right eye as a result of said 
injury, and that entitlement to service connection therefor 
is warranted.  Two statements were submitted by a fellow 
serviceman, which are to the effect that in late March or 
early April of 1956, the veteran was hit by a drill 
instructor at Paris Island, South Carolina, and was 
subsequently sent to sick call.  

A review of the available service medical records shows s no 
evidence of an injury to the veteran's right eye during 
service.  The March 23, 1956 entrance examination clinically 
evaluated the eyes as normal.  Distant visual acuity was 
20/100 uncorrected in his right eye.  There was no history of 
an eye injury or eye trouble.  A report of medical 
examination dated on April 29, 1956, upon discharge from 
service, shows that the veteran's eyes were clinically 
evaluated as normal, and that his distant visual acuity was 
20/20,uncorrected in his right eye.  The report indicates 
that the veteran was discharged because he was a minor.  His 
date of birth was August 1940.

A report of medical history completed by the veteran upon 
entrance into his second period of service, dated on July 23, 
1958, reveals that the veteran reported not having any eye 
trouble.  The entrance examination report is not of record.  
A report of medical examination dated on April 28, 1959 
reveals that the veteran indicated that his right eye was 
injured when hit by a sling shot at age eight and that he had 
poor vision in that eye, and that he never wore glasses.  The 
eyes were clinically evaluated as normal.   Distant visual 
acuity in the right eye was 20/200, uncorrectable.  Near 
vision was 20/100 uncorrectable.  The May 8, 1959 separation 
examination report contains the same history and findings.

Beginning in, the veteran received treatment at VA and 
private facilities for various problems, including his eyes.  
He was seen at a VA outpatient clinic in January 1995 for a 
cataract of the left eye.  He was referred to a VA 
ophthalmologist in February 1995.  The physician noted that 
the veteran complained of a cataract in the right eye, which 
resulted in a slow decrease of visual acuity in the right eye 
over the past five years.  The impression was macular scar of 
the right eye causing decreased visual acuity, probably long 
term.

The veteran underwent a VA compensation examination in April 
1995.  Physical examination of the eyes showed a cataract or 
a scar in the left eye, but a normal right eye.  A diagnosis 
of history of blindness of the right eye was provided by the 
examiner.  

The opthalmologic examination showed that the veteran could 
count fingers at two feet with the right eye uncorrected and 
corrected.  The diagnosis was trauma of the right eye with 
traumatic cataract and choroid rupture with macular scar.

A VA opthalmologic examination was conducted in January 1999.  
At that time the veteran reported a history of being hit by a 
slingshot when he was eight years of age in his right eye and 
being struck by a drill instructor in the Marine Corps.  The 
visual acuity of the right eye was count fingers at 1 foot, 
corrected and uncorrected.  The impression was poor vision of 
the right eye most likely due to trauma.  

A VA opthalmologic examination was conducted in February 1999 
by the same VA physician who conducted the January 1999 
examination.  At that time the veteran reported being struck 
by a drill instructor in the right eye in 1956.  The examiner 
stated that when the veteran was examined in March 1956, the 
reading in the right eye was 20/100.  Approximately one month 
later in April 1956, the reading in the right eye was 20/20.  
The next place in the chart, May 1959, had a reading of 
20/200 for the right eye.  Upon review of the chart, the 
examiner opined that the reading of April 1956 was in error 
because his history and physical findings are compatible with 
this poor vision.  The veteran was said to have a macular 
scar in the right eye and the examiner indicated that this 
was most likely secondary to old trauma, which could have 
resulted from being hit by a slingshot when he was eight 
years of age.  The examiner indicated that the veteran denied 
being struck in the right eye as a child.

In March 1999, the same VA examiner provided a re-dictation 
of the examination.  The examiner indicated that the veteran 
gave a history of poor vision in his right eye for several 
years.  As far as etiology of the poor vision or conflicting 
histories, one history given was that he was struck in the 
eye by a slingshot when he was eight years of age and had 
poor vision.  The veteran states now that he had good vision, 
but the vision was diminished following being struck by a 
drill instructor while he was in the Marines in early 1956.  
Physical examination revealed that the veteran had poor 
vision in the eye to count fingers and a large macular scar, 
which would explain the diminished vision.  A review of the 
chart shows the vision in his right eye on March 23, 1956 on 
his induction physical as being 20/100.  On April 29, 1956, 
on examination, it shows the vision in his right eye being 
20/20 and then on May 18, 1959, his vision in the right eye 
was 20/200.  The examiner provided an opinion that the vision 
of his right eye listed on April 29, 1956 is an error.  He 
opined that his vision is most likely secondary to being 
injured prior to coming into the military and the military 
service did not aggravate and it is just a natural course of 
events.

To summarize, lay statements describing a symptom of a 
disability or an incident are considered to be competent 
evidence.  However, a lay person is not competent to make a 
medical diagnosis, or to relate a given medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, assuming that the veteran was struck in 
the right eye during service, this fact in and of itself is 
insufficient to establish a well-grounded claim.  There must 
be competent medical evidence which tends to show the current 
right eye disability is related to the inservice injury. 

In this regard, in March 1999 the VA examiner, based on the 
veteran's history of injuring his right eye at the age of 
eight, rendered an opinion that the April 1956 separation 
examination which showed uncorrected vision in the right eye 
of 20/20 was incorrect.  The correct vision was the 20/ 100 
recorded at the time of the entrance examination.  There is 
no competent medical evidence of record that contradicts this 
opinion.  The entrance examination for the second period of 
active duty is not on file.  Accordingly, the Board finds 
that a disability involving the right eye clearly and 
unmistakably existed at the time of entry into active duty in 
March 1956 and July 1958.  Thus, the presumption of soundness 
on entry is rebutted.  Therefore the issue before the Board 
is whether the preservice right eye disability underwent a 
chronic increase in severity beyond normal progression.  

The uncorrected distant vision in the right eye at the time 
of the entrance examination in March 1956 was the 20/ 100.  
The available service treatment records for both periods of 
active duty reflect no complaints pertaining to the right 
eye.  The May 1959 separation examination showed a decrease 
in the vision in the right eye with distant vision of 20/200, 
which was non-correctable.  However, in March 1999 the VA 
examiner rendered an opinion that the preservice vision in 
the right eye was not aggravated by service and was just a 
natural course of events.  

The veteran has not submitted any competent medical evidence, 
which tends to show that the right eye disability is related 
to service or if existing prior to service was aggravated by 
his periods of active duty.  Accordingly, the Board finds 
that the claim is not well grounded and must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 


ORDER

Entitlement to service connection for residuals of a right 
eye injury is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

